


EXHIBIT 10.9


[DIRECTOR EMPLOYEE]


THIS DOCUMENT CONSTITUTES PART OF THE SECTION 10(a) PROSPECTUS COVERING
SECURITIES THAT HAVE BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933.


Amendment to
Franklin Electric Co., Inc.
Restricted Stock Award Agreements


This Amendment to the Restricted Stock Award Agreements is made and entered into
on ____________ ___, 2012, by and between Franklin Electric Co., Inc., an
Indiana corporation (“Franklin”), and R. Scott Trumbull (the “Participant”).


WHEREAS, Franklin and the Participant are parties to Restricted Stock Award
Agreements covering Awards granted on February 22, 2010 and March 2, 2011 under
the Franklin Electric Co., Inc. Stock Plan (the “Agreements”); and
 
WHEREAS, Franklin and the Participant now desire to amend the Agreements to
permit the Participant to vest in a pro-rata portion of the Award Shares while
the Participant is still employed but eligible to retire under the terms of the
Agreements.


NOW, THEREFORE, in consideration of the mutual covenants and promises contained
herein, and other good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged, the parties agree to amend Section 5 of each
Agreement to read in its entirety as follows, effective as of June 1, 2012:


“5.
Death, Disability or Retirement. To the extent the restrictions set forth in
Section 3 above have not lapsed in accordance with Section 4 above:



(a)
In the event that the Participant's employment with the Company and all
subsidiaries terminates due to the Participant's death or disability, and in the
case of disability the Participant's service on the Board does not continue
thereafter, such restrictions shall lapse with respect to a number of Award
Shares determined by multiplying the number of Award Shares by a fraction, the
numerator of which is the number of full months that have elapsed from the Date
of Award to the termination of employment and the denominator of which is the
number of full months in the Restriction Period.

  
(b)
If the Participant's employment with the Company and all subsidiaries terminates
prior to the date he becomes eligible to retire (the “Retirement Eligibility
Date”) for any reason, and the Participant's service on the Board continues
thereafter, the restrictions shall continue in effect.  If the Participant's
service on the Board subsequently terminates, then, if the termination of
service is due to the Participant's death, retirement or the Participant's
conclusion that he is no longer able to serve due to a condition that meets the
definition of disability below (provided the Board of Directors concurs that
there is such a disability), the restrictions shall lapse with respect to a
number of Award Shares as described in 5(a) above based on the full months that
have elapsed from the Date of Award to the Participant's termination of service
on the Board.



(c)
In the event the Participant attains his Retirement Eligibility Date, but
remains employed with the Company or a subsidiary, such restrictions shall lapse
as follows:



(i)
As of the Participant's Retirement Eligibility Date, such restrictions shall
lapse with respect to a number of Award Shares determined by multiplying the
number of Award Shares by a fraction, the numerator of which is the number of
full months that have elapsed from the Date of Award to the Retirement
Eligibility Date, and the denominator of which is the number of full months in
the Restriction Period.

  




--------------------------------------------------------------------------------






(ii)
As of each anniversary of the Retirement Eligibility Date, or if earlier, the
last day of the Restriction Period and his service on the Board does not
continue thereafter, such restrictions shall lapse with respect to a number of
Award Shares determined by multiplying the number of Award Shares by a fraction,
the numerator of which is the lesser of 12 or the number of months remaining in
the Restriction Period measured from the prior Retirement Eligibility Date
anniversary, and the denominator of which is the number of full months in the
Restriction Period.

 
(iii)
If the Participant retires after the Retirement Eligibility Date and prior to
the end of the Restriction Period, and his service on the Board does not
continue thereafter, such restrictions shall lapse with respect to a number of
Award Shares determined by multiplying the number of Award Shares by a fraction,
the numerator of which is the number of full months that have elapsed from the
most recent date as of which restrictions lapsed on Award Shares, and the
denominator of which is the number of full months in the Restriction Period.



(iv)
If the Participant retires after the Retirement Eligibility Date and prior to
the end of the Restriction Period, and his service on the Board continues
thereafter, the restrictions shall continue in effect. If the Participant's
service on the Board subsequently terminates prior to the end of the Restriction
Period, then, if the termination is due to the Participant's death, retirement
or the Participant's conclusion that he is no longer able to serve due to a
condition that meets the definition of disability below (provided the Board of
Directors concurs that there is such a disability), the restrictions shall lapse
with respect to a number of Award Shares determined by multiplying the number of
Award Shares by a fraction, the numerator of which is the number of full months
that have elapsed from the most recent date as of which restrictions lapsed on
Award Shares, and the denominator of which is the number of full months in the
Restriction Period.



(d)
For purposes of determining whether restrictions have lapsed pursuant to this
Section 5, and only for such purposes, (i) “disability” (A) while the
Participant is employed, has the meaning, and will be determined, as set forth
in the Company's long term disability program in which the Participant
participates, and (B) while the Participant is a Non-Employee Director, means
the inability of the Participant to engage in any substantial gainful activity
by reason of any medically determinable physical or mental impairment which is
expected to result in death or disability or which has lasted or can be expected
to last for a continuous period of not less than 12 months; and (ii)
“retirement” or “retire” (A) while the Participant is employed, means the
Participant's termination from employment with the Company and all subsidiaries
without cause (as determined by the Committee in its sole discretion) when the
Participant is 65 or older or 55 or older with 10 years of service with the
Company and its subsidiaries, and (B) while the Participant is a Non-Employee
Director, means the termination of service on the Board when he is 70 or older.



(e)
Award Shares with respect to which restrictions do not lapse in accordance with
this Section 5 upon termination of employment with the Company and its
subsidiaries or service on the Board shall be forfeited.

  
All other provisions of the Agreements remain in full force and effect.


IN WITNESS WHEREOF, this Amendment is executed by the parties this ___ day of
____________, effective as of June 1, 2012.


 
 
 
FRANKLIN ELECTRIC CO., INC.
 
 
 
 
 
 
By:
 
R. Scott Trumbull
 
 
 
 
 
 
 







